United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 21, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-40248
                        Conference Calendar


BRYON DALE MCLEOD,

                                    Plaintiff-Appellant,

versus

JAMES W. KNOWLES,

                                    Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 6:04-CV-382
                       --------------------

Before STEWART, DENNIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Byron Dale McLeod appeals the district court’s dismissal for

lack of jurisdiction of his suit against James W. Knowles, who

was appointed to represent McLeod at resentencing.     McLeod’s suit

alleged that Knowles failed to pursue a claim that changes to the

Sentencing Guidelines should apply retroactively, resulting in an

unlawful sentence.

     Liberally construed, McLeod’s pro se brief asserts that

Knowles was a federal employee and, therefore, jurisdiction

exists under the Westfall Act/Federal Tort Claims Act (FTCA) and,

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-40248
                                -2-

alternatively, for a constitutional violation on the basis of

Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics,

403 U.S. 388 (1971), or 42 U.S.C. § 1983.

     The FTCA does not provide for suits against federal

employees.   Galvin v. OSHA, 860 F.2d 181, 183 (5th Cir. 1988).

“Thus, an FTCA claim against a federal agency or employee as

opposed to the United States itself must be dismissed for want of

jurisdiction.”   Id.

     Further, an attorney appointed to represent an indigent

defendant is not subject to suit under § 1983 or Bivens.    See

Polk County v. Dodson, 454 U.S. 312, 325 (1981); United States

ex rel. Simmons v. Zibilich, 542 F.2d 259, 261 (5th Cir. 1976);

O’Brien v. Colbath, 465 F.2d 358, 359 (5th Cir. 1972).

     Because McLeod’s appeal fails to raise any issues of

arguable merit, we dismiss it as frivolous.   See Howard v. King,

707 F.2d 215, 219-20 (5th Cir. 1983); 5TH CIR. R. 42.2.   Further,

we caution McLeod that any future filings containing abusive and

insulting language directed towards judicial officers will result

in the imposition of sanctions.

     DISMISSED; SANCTION WARNING ISSUED.